Title: From John Adams to Alexander Townsend, 3 June 1816
From: Adams, John
To: Townsend, Alexander


				
					Sir
					Quincy. June 3, 1816
				
				I regret very much, my accidental Absence from home when you did me the honour to call here.It will be found impossible to do Justice to the Character of Mr Dexter, without a thoughrow knowledge of the History of this Country especially of that part of it, from 1797 to 1802. The Parties during the Revolution, and Since, have grown out of those Parties which existed before, from the first Settlement of the Country.Judge Story had great cause to apprehend himself “treading upon Ashes, thinly Strewed over living Embers”. The Embers however, may be found burning Coals more intensely hot, and the covering more dirty than Ashes; to a degree of which that judicious and able Magistrate has no conception or Suspicion.Consider the Names and Characters implicated, and the Events that occurred in the last years of the Eighteenth Century and the first years of the Nineteenth! French Policy and British Policy! Pitt and Miranda! South America and St. Domingo!It seems to be the Will of Providence, that that Period Should remain obcure and misrepresented. Mr Dexter was  the only Man capable of explaining it: and I have reason to believe he intended it.
				
					Signed John Adams
				
				
			